Lochrane, Chief Justice.
The main question in this ease, is the constitutionality of the set-off and recoupment provisions of the Relief Act of October 13th, 1870. This Court, in construing the Act of 1868, held that it was competent for the Legislature to provide a remedy to assert equities existing between the parties as a set-off against debts in suit or judgment. And in the recognition of the elements essential to constitute an equity, such as the Court would enforce, we held it was necessary, before the defendant could avail himself of losses sustained by the war, to connect the plaintiff therewith, under the provisions of the Act in question. The Legislature has declared that losses resulting from the war are equities, irrespective of any other source of connection whatever, and should be left to the jury to adjudge under the facts in each particular case. The Legislature bases the equity upon losses by the war, and the question is, whether it is within the constitutional power of the Legislature to declare an equity of this character. We feel the importance of this question, for it is not one that may be disposed of by a glance, and upon the application of principles arising out of different and distinct conditions and circumstances. The war has, both South and North, been the basis of legislation, not invoked by the ordinary machinery of peace. If it was not for the war, the provision which declares debts due for slaves or the hire thereof, in our Constitution, never could have had recogni*559tion. The war has been the foundation of new rights, and the United States Courts have recognized the condition and its consequences. In our own State, it is known to all who trouble themselves to think about the matter, that the whole country was plunged into a fearful condition, in which every energy was invoked and every element of material wealth strained to meet the crisis; all the people united in the struggle, and everything was at the discretion of power to beat back the military forces desolating the country. In this time of gloom and danger, new and unknown laws were enacted, and the war waging, was the cause of these enactments. The decision of this Court during the year 1864, contains many illustrations of the fact stated.
If A owed B a sum of money, and A, by his acts, causes loss or damage to B, we can easily recognize B’s right to set-off the damage occasioned by A, as against the enforcement of his demand on B. This principle of equitable justice is apparent. But when a riot or rebellion gets up, in which both A and B are engaged, and the fire and collision of such riot, A has his property destroyed, and the legislative power declares such loss an equity which A may plead to the demand of B, the reasons for such legislation, and the legality of such plea, becomes a question not easily disposed of upon principle; for the power of the Legislature must be recognized in the premises, and our views as legislators are not our views as Judges. During the war we had Stay laws, the war, Relief, and the question arising upon them was argued before this Court by the ablest intellects in Georgia, Mr. Stephens coming before the Court at Milledgeville to vindicate the legislative power in the premises. And the Court paused on the question, for it involved deep and important principles. Men whose opinions float from their very levity upon the surface, may utter their opinions of the unconstitutionality of Acts; but to declare the power of the Legislature illegally exercised, is a solemn matter, and needs to be weighed with careful consideration. Coke, in speaking *560of the powers of Parliament, concedes to it powers of limitless extent. Hale recognizes the overwhelming supremacy of the Parliament, and Sir John Fortesque declined to answer the limitation of its privileges, they were so high and mighty in their nature. Now, the Georgia Legislature, over the matters of its rightful jurisdiction, has powers delegated by the people, as strong and unlimited. The Constitution is a declaration of rights and division of powers; but on the subject of making laws, the Legislature has power to make all laws consistent with the Constitution of the State, and not repugnant to the Constitution of the United States, which they shall deem necessary and proper for the welfare of the State. The boundary of the power, when not conflicting with the Constitutions, is as broad as the State, and as unlimited as the discretion of the General Assembly. The Constitution of this State does not contain a sentence which could be twisted into any limitation on the right to declare the losses by the war an equity which the defendant might plead, and move to set-off against a debt sued against him; and the limitation, if it exists at all, exists in the United States Constitution, prohibiting any law impairing the obligation of contract. And the limitation under this provision is not so manifest. If there had been no war, all these laws would have been unnecessary. But there was a war which, under United States laws, was regarded a rebellion of our people. And rebellion changes the ordinary channels of law. Out of it has grown certain conditions which, in the judgment of the General sembly, needed protection to the debtor class. In 1865, this land was one wilderness of desolation, covered with a people ruined, who had not been the authors of the misfortunes around them. To have administered naked law by the old standard, would have levied and sold the lands for a song, and turned out the women to go in rags, and caused their children to be beggars. It was a necessity that invoked the highest statesmanship of the State. And the first Legislature, composed of men as good and true to their duty as *561ever met in the State, deemed it to be right to meet the exigences by the enactment of laws for the relief of the people. The same spirit has pervaded the councils of the commonwealth since.. And the right to pass these laws has been sustained. The Ordinance of 1865 let in evidence and equities unknown, except arising out of the results of war. We need not review the reasons for the decision; they were eminently wise. The Act of 1868 has been sustained by a majority of the Court, and the right of the Legislature to provide for the recoupment of an equity which was occasioned by the plaintiff, has passed into the recognized judicial history of this State. And we now approach the last Act of 1870, to discuss, for a moment, the right of the Legislature to create an equity out of losses resulting from the war. The effect of this Act is to allow the defendant a right to set-off his losses in which the plaintiff has had no agency, and to make the plaintiff pay for the losses, by giving him credit for the amount. After a full consideration of the subject, and with a view to embrace the justice of the. case, we have come to the conclusion, that the enforcement of these provisions of the Act of 1870, would be to impair the obligation of the contract of the party, by authorizing the defendant to discharge the obligation of the contract, by setting off losses which he had suffered by the war, and not by the act of the plaintiff. While ready to recognize the power of the Legislature to provide a remedy, to plead and prove an existing equity, we do not think it is constitutionally competent for the Legislature to make the equity, as well as provide the remedy for its enforcement. In our judgment, the law is limited by the Constitution, to the equities in which the agency of the plaintiff may be established, as the result of acts done, or caused to be done by him; and when the law goes further, and proposes to declare an equity, it violates the boundary and becomes repugnant to the constitution inhibition. And for these reasons we reverse the judgment of the Court below. Judgment reversed.